Name: 2011/388/EU: Commission Implementing Decision of 29Ã June 2011 amending Decision 2011/44/EU concerning certain protection measures against foot-and-mouth disease in Bulgaria (notified under document C(2011) 4573) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: natural environment;  agricultural activity;  Europe;  agricultural policy;  health
 Date Published: 2011-07-01

 1.7.2011 EN Official Journal of the European Union L 173/10 COMMISSION IMPLEMENTING DECISION of 29 June 2011 amending Decision 2011/44/EU concerning certain protection measures against foot-and-mouth disease in Bulgaria (notified under document C(2011) 4573) (Text with EEA relevance) (2011/388/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) A case of foot-and-mouth disease in wild boar and a number of outbreaks of that disease in livestock were confirmed in Bulgaria in January 2011. As a consequence, Bulgaria has taken measures in the framework of Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease (3). (2) In addition, Commission Decision 2011/44/EU of 19 January 2011 concerning certain protection measures against foot-and-mouth disease in Bulgaria (4) was adopted, as it was necessary to reinforce the control measures taken by Bulgaria. That Decision is to apply until 30 June 2011. (3) Annex I to Decision 2011/44/EU lists the areas in Bulgaria where cases of foot-and-mouth disease have been confirmed. The areas surrounding those areas are listed in Annex II to that Decision. The protection measures laid down in Decision 2011/44/EU differ depending on whether an area is listed in Annex I or in Annex II to that Decision. (4) Annex I to Decision 2011/44/EU currently lists the region of Burgas and Annex II to that Decision lists the regions of Kardjali, Haskovo, Yambol, Sliven, Shumen and Varna. (5) As no new outbreaks of foot-and-mouth disease have been reported in Bulgaria since 7 April 2011 and surveillance carried out in the areas listed in Annex I and Annex II has not revealed foot-and-mouth disease infection in domestic animals of species susceptible to foot-and-mouth disease, it is appropriate to reduce the areas under restriction listed in Annexes I and II to Decision 2011/44/EU, respectively. (6) However, surveillance in accordance with point 4(g) of Part B of Annex XVIII to Directive 2003/85/EC to rule out infection of wildlife with the foot-and-mouth disease virus cannot be completed until at least maternal antibodies have vanished in susceptible to foot-and-mouth disease wild animals born in that area after the first case of that disease was reported in January 2011. (7) It is therefore necessary to prolong the application of the measures laid down in Decision 2011/44/EU until 30 September 2011. (8) Decision 2011/44/EU should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/44/EU is amended as follows: (1) in Article 16, the date 30 June 2011 is replaced by 30 September 2011; (2) Annexes I and II are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 June 2011. For the Commission John DALLI Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 306, 22.11.2003, p. 1. (4) OJ L 19, 22.1.2011, p. 20. ANNEX ANNEX I The following areas in the region of Burgas in Bulgaria: (a) the municipalities of Malko Tarnovo and Tsarevo; (b) the part of the municipality of Sredets south of (i) the point where the local road coming from Gabar (municipality of Sozopol) and leading to Drachevo (municipality of Sredets) hits the administrative border of the municipality Sredets at 42 °18 ²19.82 ³N / 27 °17 ²12.11 ³E; (ii) the local road from the point described in point (i) leading to Drachevo, the village of Drachevo and then further the road leading from the north of Drachevo to the conjunction of national road No 79 with national road No 53 in the east of the village Sredets; (iii) the national road No 53 from the conjunction described in point (ii) to its conjunction with the local road leading to Belila, forming the northern boundaries of Sredets; (iv) the local road from its conjunction with national road No 53 in Sredets as described in point (iii), following westward to the village of Belila and leading to the bridge of that road over the river Sredetska west of the village of Prohod, and including the village of Prohod; (v) the river Sredetska from its intersection with the local road leading from Prohod to Bistrets until the point where that branch of the river that leads to the village of Oman (municipality of Bolyarovo) hits the border with the municipality Bolyarovo at 42 °16 ²57.78 ³N / 26 °57 ²33.54 ³E. ANNEX II The following areas in Bulgaria: 1. in the region of Burgas: (a) the municipalities of Sozopol and Primorsko; (b) the part of the municipality of Sredets north of (i) the point where the local road coming from Gabar (municipality of Sozopol) and leading to Drachevo (municipality of Sredets) hits the administrative border of the municipality Sredets at 42 °18 ²19.82 ³N / 27 °17 ²12.11 ³E; (ii) the local road from the point described in point (i) leading to Drachevo, the village of Drachevo and then further the road leading from the north of Drachevo to the conjunction of national road No 79 with national road No 53 in the east of the village Sredets; (iii) the national road No 53 from the conjunction described in point (ii) to its conjunction with the local road leading to Belila, forming the northern boundaries of Sredets; (iv) the local road from its conjunction with national road No 53 in Sredets as described in point (iii), following westward to the village of Belila and leading to the bridge of that road over the river Sredetska west of the village of Prohod, and including the village of Prohod; (v) the river Sredetska from its intersection with the local road leading from Prohod to Bistrets until the point where that branch of the river that leads to the village of Oman (municipality of Bolyarovo) hits the border with the municipality Bolyarovo at 42 °16 ²57.78 ³N / 26 °57 ²33.54 ³E. 2. in the region of Yambol: (a) the part of the municipality of Straldzha south of the national road No 53; (b) the municipality of Bolyarovo.